United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1496
                                   ___________

Alice Allen,                            *
                                        *
               Appellant,               *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Donald H. Rumsfeld, Secretary,          *    [UNPUBLISHED]
Department of Defense,                  *
                                        *
               Appellee.                *
                                   ___________

                             Submitted: June 26, 2003

                                  Filed: July 29, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Alice Allen brought this action against her employer, claiming that she was
denied a promotion because of her race and in retaliation for prior complaints of
discrimination, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e, et seq. The district court1 granted the Secretary’s motion for summary
judgment. Allen appeals. We affirm.


      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
       Allen, an African-American woman, is employed as a cartographer by the
National Imagery and Mapping Agency, a division of the Department of Defense.
Allen applied for a promotion to Pay Band 4 in June 2001. Her application, along
with the 300-plus other similar applications received that year, was referred to a panel
composed of male and female employees of diverse racial backgrounds. The panel
evaluated each applicant against defined benchmarks in several skill areas. Each
applicant was directed to draft “Skill Narratives” describing his or her
accomplishments in each area. The panelists rating each applicant received materials
that had been purged of identifying information, and no panelist saw any applicant’s
complete application package. Of the 309 applicants for promotion, Allen’s score
was ranked 302. The fifty-six highest-scoring applicants were promoted to the next
higher pay band. Following the denial of her application, Allen filed this action,
alleging that she was not promoted due to discrimination based upon race and in
retaliation for making prior complaints of discrimination.

       Because Allen presented no direct evidence of race discrimination, our de novo
review of the district court’s summary judgment order is under the burden-shifting
framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973).
Under the McDonnel Douglas framework, the plaintiff must first establish a prima
facie case of intentional discrimination. Id. at 802. Only if the plaintiff does so does
the burden shift to the defendant to articulate a legitimate, nondiscriminatory reason
for the adverse employment action. Id. at 802-04. Once such a reason is given, the
burden shifts back to the plaintiff to demonstrate that the articulated reason is a
pretext. Id. at 804. To establish a prima facie case, Allen must show, among other
things, that she was qualified for the promotion. Lockridge v. Bd. of Trustees of the
Univ. of Ark., 294 F.3d 1010, 1014 (8th Cir. 2002). Allen’s low scores on the skills
narrative evaluation preclude her from establishing a prima facie case because they
indicate that she was not as qualified as the fifty-six employees who were promoted.




                                          -2-
       Allen contends that her low scores were the result of discrimination, either
because the panelists who rated her skill narratives determined her race due to the
activities discussed in them or because the defendant practiced discrimination by
limiting racial minorities’ participation in activities that lead to achievement of higher
scores. The record is clear, however, that participation in relevant activities was not
race-specific and that the individuals rating the skill narratives had no information
regarding the race, color, or national origin of the applicants. Furthermore, there was
no evidence to support Allen’s claim that the persons who rated her application were
able to determine her identity and then to retaliate against her for prior complaints of
discrimination. Finally, as the district court noted, Allen’s argument that the
declining numbers of African-Americans receiving promotions is evidence that she
was discriminated in this case is unavailing. See Cardenas v. AT & T, Corp., 245
F.3d 994, 1000-01 (8th Cir. 2001) (rejecting evidence that employer’s practices had
disparate impact on minority population because such evidence cannot establish that
the individual plaintiff was himself subject to disparate treatment because of his race
or national origin). Allen’s remaining contentions are without merit.

      The motions to supplement the record are denied. The judgment is affirmed.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-